Citation Nr: 1114121	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-01 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral hearing loss disability, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral tinnitus, and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a head injury, and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a disorder manifested by groin pain, to include an inguinal hernia and/or hydrocele (previously denominated as inguinal adentitis), and, if so, whether service connection is warranted.

5.  Entitlement to service connection for erectile dysfunction.  

6.  Entitlement to service connection for a left knee condition.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from October 1958 to December 1964.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.  Original jurisdiction resides with the Regional Office in Nashville, Tennessee (the RO).  

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the Nashville RO in July 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board notes the RO reopened the Veteran's bilateral hearing loss and tinnitus claims and denied reopening the Veteran's head injury and inguinal adentitis claims in a January 2009 statement of the case (SOC).  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

The issues of (1) entitlement to service connection for a left knee condition, (2) entitlement to service connection for a bilateral hearing loss disability, (3) entitlement to service connection for bilateral tinnitus, (4) entitlement to service connection for residuals of a head injury, and (5) a disorder manifested by groin pain, to include an inguinal hernia and/or hydrocele (previously denominated as inguinal adentitis), are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 1999 rating decision, the RO denied the Veteran's claims of entitlement to service connection for (1) a bilateral hearing loss disability, (2) bilateral tinnitus, (3) residuals of a head injury, and (4) a disorder manifested by groin pain, to include an inguinal hernia and/or hydrocele (previously denominated as inguinal adentitis).

2.  Additional evidence received since the May 1999 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claims for service connection for (1) a bilateral hearing loss disability, (2) bilateral tinnitus, (3) residuals of a head injury, and (4) a disorder manifested by groin pain, to include an inguinal hernia and/or hydrocele (previously denominated as inguinal adentitis).  

3.  The competent and other medical evidence of record fails to reflect that the Veteran has erectile dysfunction.  

CONCLUSIONS OF LAW

1.  The May 1999 rating decision, denying the claims of service connection for (1) a bilateral hearing loss disability, (2) bilateral tinnitus, (3) residuals of a head injury, and (4) a disorder manifested by groin pain, to include an inguinal hernia and/or hydrocele (previously denominated as inguinal adentitis).  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence have been submitted for the claims of entitlement to service connection for ((1) a bilateral hearing loss disability, (2) bilateral tinnitus, (3) residuals of a head injury, and (4) a disorder manifested by groin pain, to include an inguinal hernia and/or hydrocele (previously denominated as inguinal adentitis); the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Erectile dysfunction was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Veterans Claims Assistance Act of 2000 (the VCAA)

As to the petition to reopen the claims of service connection for (1) (1) a bilateral hearing loss disability, (2) bilateral tinnitus, (3) residuals of a head injury, and (4) a disorder manifested by groin pain, to include an inguinal hernia and/or hydrocele (previously denominated as inguinal adentitis), those petitions have been granted as to all claims, as discussed below.  As such, the Board finds that any deficiency related to the VCAA concerning petitions to reopen, service connection, disability ratings and effective dates is rendered moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the Veteran's claims of entitlement to service connection, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Prior to the adjudication of the Veteran's claims, a letter dated in March 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to his claim.  The letter informed the Veteran that additional information or evidence was needed to support his service connection claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The March 2008 VCAA letter notified the Veteran of the elements of a service connection claim.  The Board also notes that the March 2008 VCAA letter notified the Veteran of the Court's decision in Dingess/Hartman, supra, prior to the initial adjudication of his claims.  As such, no timing error exists concerning the Veteran's received notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran's service, VA and private treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The Board notes that the Veteran was afforded a VA audiological examination in June 2008 connection with his bilateral hearing loss and tinnitus claims.  See 38 C.F.R. § 3.159(c)(4).  As will be further discussed below, review of the June 2008 VA examination report reflects that the opinions expressed by the VA examiner are inadequate for the purposes of this decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2010) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also 38 C.F.R. § 4.2 (2010).  

With respect to the erectile dysfunction claim, a medical examination is unnecessary in this case because there is no competent medical evidence of erectile dysfunction.  Under such circumstances, an examination is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (in initial service connection claims, VA must provide a VA medical examination when there is competent evidence of a current disability or persistent or recurrent symptoms of a disability).

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case there is no competent medical evidence of a current diagnosis of erectile dysfunction.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Pertinent Legal Criteria

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra..  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  There must be new and material evidence as to each and every aspect of the claim that was lacking at the time of the final denial in order for there to be new and material evidence to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, supra.


The Petitions to Reopen

The Veteran previously filed claims for service connection for (1) a bilateral hearing loss disability, (2) bilateral tinnitus, (3) residuals of a head injury, and (4) a disorder manifested by groin pain, to include an inguinal hernia and/or hydrocele (previously denominated as inguinal adentitis).  Those claims were denied in the May 1999 rating decision.  Specifically, the Veteran's, tinnitus, head injury and groin pain claims were denied on the basis that there were no current diagnoses of the claimed disabilities.  Additionally, the Veteran's bilateral hearing loss claim was denied because the medical evidence submitted did not reflect that the Veteran was exposed to acoustic trauma in service.  The Veteran did not initiate an appeal, and the underlying decision became final.  38 U.S.C.A. § 7104.

At the time of the final May 1999 RO denial, evidence of record included the Veteran's service treatment records, VA treatment records from the VA facility in Nashville, Tennessee and statements from the Veteran.  

Concerning the Veteran's head injury, tinnitus and groin pain claims, since the prior final denial of the Veteran's claims in May 1999, oral testimony provided by the Veteran and his wife at the July 2010 VA hearing as well as medical evidence contained in the Veteran's VA outpatient treatment records and the June 2008 VA audiological examination allude to current diagnoses regarding headaches, tinnitus, "knots" on the Veteran's penis, an inguinal hernia and a hydrocele on his testicle.  See the Veteran's VA treatment records dated from January 2006 to November 2007, the report of the June 2008 VA audiological examination and the July 2010 VA hearing transcript.  This evidence is new and material, as it was not before the RO at the time of the May 1999 rating decision and pertains to current diagnoses of the Veteran's claimed disorders, it raises a reasonable possibility of substantiating the claim.  While this is evidence concerning current diagnoses, as noted above, every aspect of the claims that was lacking at the time of the final denial in order for there to be new and material evidence to reopen the claim.  See Evans, supra.  

Additionally, while the Veteran's personnel records reflect his Military Occupational Specialty (MOS) as a wireman, a MOS not normally associated with noise exposure, the Veteran's oral testimony and the June 2008 VA audiological examination reflect that the Veteran was, in fact, exposed to noise during his service.  Specifically, the Veteran contends that he was assigned to an artillery unit and was exposed to excessive noise, to include fire from 105mm Howitzers.  See the June 2008 VA audiological examination report and the July 2010 VA hearing transcript at pages 10-11.  As this evidence is both new to the record and pertains to in-service noise exposure (the reason for the May 1999 RO denial of the Veteran's bilateral hearing loss and tinnitus claims), it raises a reasonable possibility of substantiating the claims.  The Board concludes that new and material evidence has been submitted; the claims for service connection for (1) a bilateral hearing loss disability, (2) bilateral tinnitus, (3) residuals of a head injury, and (4) a disorder manifested by groin pain, to include an inguinal hernia and/or hydrocele (previously denominated as inguinal adentitis) are reopened.  See 38 C.F.R. § 3.156, supra.


The Erectile Dysfunction Claim

The law and regulation pertaining to service connection have been enumerated above and will not be repeated.  

In this case, the Veteran claimed that he suffers from erectile dysfunction as a result of his period of active service.  The Veteran has been less that specific as to the in-service incident which caused this asserted condition, but the Veteran asserts that he suffered an instance of erectile dysfunction during his service.  See the July 2010 VA hearing transcript at page 5.  

With respect to Hickson element (1), a current disability, the medical evidence does not include a diagnosis erectile dysfunction.  The Board observes that that is no medical evidence which reflects that the Veteran has ever complained of or been treated for erectile dysfunction during his service or since his separation from such.  

The Board notes that the Veteran testified that he has been diagnosed with erectile dysfunction.  See the July 2010 VA hearing transcript at page 5.  However, the Veteran has been accorded ample opportunity to present medical evidence in support of his claim and has failed to do so.  That is, he has presented no medical evidence which indicates that he has erectile dysfunction.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that at no time during the pendency of this appeal has the Veteran demonstrated, nor does the evidence show, that he has a current diagnosis of erectile dysfunction.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2010) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim), overruling Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

Concerning the Veteran's statements that he has experienced symptomatology consistent with erectile dysfunction, the Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has also held that lay persons, such as the Veteran, are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or an opinion as to the cause of a disability that may be related to service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  Here, the Veteran is capable of reporting symptoms such sexual difficulties, but the Veteran is not competent (i.e., professionally qualified) to offer an opinion as to the whether he has a current disability, such as erectile dysfunction.

In the absence of any diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist]; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, Hickson element (1) has not been met for the Veteran's erectile dysfunction claim, and it fails on this basis alone.

Accordingly, the Board finds that the most probative evidence of record establishes that the Veteran does not have a current diagnosis of erectile dysfunction.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  The preponderance is against the Veteran's claim, and therefore his claim for service connection must be denied.


ORDER

New and material evidence having been submitted, the claims of entitlement to service connection for (1) a bilateral hearing loss disability, (2) bilateral tinnitus, (3) residuals of a head injury, and (4) a disorder manifested by groin pain, to include an inguinal hernia and/or hydrocele (previously denominated as inguinal adentitis) are reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for erectile dysfunction is denied.  

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.


The bilateral hearing loss and tinnitus claims

As noted above, the Veteran was provided a VA audiological examination in June 2008, and the report of this examination has been associated with the Veteran's VA claims file.  The VA examiner provided diagnoses of bilateral hearing loss and bilateral tinnitus and noted that the Veteran was exposed to excessive noise during his service.  Accordingly, Hickson elements (1) and (2) have been demonstrated concerning both claims.

Regarding crucial Hickson element (3), medical nexus, the June 2008 VA examiner stated, "Based on both the information obtained from the [Veteran's claims] file indicating normal hearing when he left service, and on the [Veteran's] own report of onset of hearing loss 10-15 years ago and tinnitus about four years ago, it would seem less than likely that either the hearing loss or the tinnitus resulted from his military noise exposure." [Emphasis added].  See the June 2008 VA examination report.  

It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon, supra (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the phrase "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2010).  

Accordingly, the Board finds that the medical opinions expressed by the June 2008 VA audiological examiner are inadequate because they are speculative in nature.  See Barr, supra, and 38 C.F.R. § 4.2 (2010).  Therefore, a remand is necessary for an additional VA audiological examination.  


The head injury, groin pain and left knee claims

Regarding these issues, the Board notes that the Veteran's service treatment records reflect in-service treatment for a head injury in July 1959, left knee injuries in February 1960 and November 1960 and lymph adentitis in February 1960.  

However, the competent medical evidence of record is tenuous concerning whether the Veteran has current diagnoses regarding disorders relatable to these injuries.  Specifically, the Veteran's oral testimony at the July 2010 VA hearing reflects his assertions that he experiences headaches, left knee pain and left groin pain (hernia) which are residuals of his in-service maladies.  Moreover, the Veteran's VA treatment records reflect his consistent complaints regarding left knee pain and swelling and a hydrocele in the Veteran's testicle.  

The Veteran has not been afforded a VA examination addressing his contentions with regard to these claims.  Pursuant to 38 U.S.C.A. § 5103A (d), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); see also McLendon, supra.  On remand, the Veteran should be afforded appropriate VA examinations to ascertain the nature and existence of his claimed disorders and whether any diagnosed condition(s) are causally related to any incident of his service.

Finally, review of the July 2010 VA hearing transcript reflects that the Veteran have received private and VA treatment for his claimed disorders.  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records for the VA facility in Nashville, Tennessee dated from November 15, 2007 forward.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Contact the Veteran, and request that he identify any private treatment records pertaining to his claims remanded herein.  After securing the necessary release(s) from the Veteran, the AMC should attempt to obtain any private treatment records identified by the Veteran regarding his claim remanded herein.  If any records identified by the Veteran cannot be obtained, he should be so informed and it should be documented in the claims folder.

3.  The AMC should schedule the Veteran for a VA audiological examination in order to ascertain if he has a bilateral hearing loss disability in either ear or bilateral tinnitus which is related to his in-service acoustic trauma. The claims folder is to be furnished to the examiner for review.  Following a review of the relevant evidence, the clinical evaluation, and any tests that are deemed necessary, the examiner must address the following questions:

a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran has hearing loss in either ear or bilateral tinnitus as defined by VA?

b) Is it at least as likely as not that the Veteran's diagnosed bilateral hearing loss disability (in either ear) or bilateral tinnitus was caused by his military service?

The examiner should be advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner should provide a detailed rationale for any opinion expressed.  If any opinion cannot be rendered as requested, the examiner should so indicate and provide a detail explanation for why such opinion could not be rendered.

4.  The AMC should schedule the Veteran for appropriate VA examinations in order to determine the nature and etiology of the Veteran's claimed (1) residuals of an in-service head injury, to include headaches, (2) left knee condition and/or (3) inguinal hernia and/or hydrocele of the testicle.  

Specifically, the examiner should identify any currently manifested residual of a head injury, disability manifested by headaches, left knee disability, inguinal hernia, or testicular disability (to include hydrocele).  For each disability identified, the examiner(s) should provide an opinion as to whether it as at least as likely as not (i.e. 50 percent or greater probability) that any diagnosed disorder(s) are causally related to the Veteran's service, to specifically include his in-service head injury in July 1959, left knee injuries in February 1960 and November 1960 and lymph adentitis in February 1960.  

The examiner should be advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner should provide a detailed rationale for any opinion expressed.  If any opinion cannot be rendered as requested, the examiner should so indicate and provide a detail explanation for why such opinion could not be rendered.

5.  The RO should then readjudicate the claims in light of all of the evidence of record on the merits.  If the claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations could result in the denial of her claims.  38 C.F.R. § 3.655 (2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


